Title: To James Madison from Samuel Smith, 1 April 1803 (Abstract)
From: Smith, Samuel
To: Madison, James


1 April 1803, Baltimore. A State Department packet directed to Bird, Savage, and Bird came to the collector “yesterday.” It will not be forwarded until further directions arrive from JM. “An Oppy. for England will offer on Wednesday next. It will Occur to you that a power of Atty. will be necessary from you to whomsoever you may appoint to Succeed those Gentlemen as your Agent in London—again permit me to say that you will be Safer with James Mackenzy & A. Glennie than any other house I know, and by none will you be better served.” Reports from the Mediterranean indicate that all but two frigates are ordered home, and his brother writes that none are ordered to replace them. The small vessels now being built cannot be ready for sea “in less than four Months.” When this information is known, insurance rates will double to 10 percent. “This will effectually exclude our ships from the Mediterranean Ports, and those at present are the only Ports to which we Can ship Wheat & flour with a prospect of paying a freight. If those Circumstances are not made Known and Some of our Vessels (which must be the Case) are taken, the reflection on the Administration will be serious and the Cost of Redemption more than the Expences of two frigates. I submit to you whether two frigates ought not to proceed Immy. and when the four Small Vessels Arrive out, the two frigates now on the Station may Come home, the Expence then would only be Six Months of Two frigates.” Asks why the administration should risk leaving U.S. trade under the protection of only two frigates. “The Money is Vote[d] if not employed, the fault rests with the Executive only. I cannot but think the Risque improper for the President to take on himself—my anxiety may excite my fears. I write to you in Confidence & pray you to beleive that It arises from warmest Attachment.”
 

   
   RC (DLC). 2 pp. Marked “private.” Docketed by JM.



   
   On 28 Feb. 1803 Congress had authorized the construction of four warships of fewer than sixteen guns each “for the protection of the seamen and commerce of the United States in the Mediterranean and adjacent seas.” These smaller ships were intended to allow a tighter control over the inshore coastal trade of the Barbary States than was possible with the use of frigates alone (Annals of CongressDebates and Proceedings in the Congress of the United States … (42 vols.; Washington, 1834–56)., 7th Cong., 2d sess., 1565; Craig L. Symonds, Navalists and Antinavalists: The Naval Policy Debate in the United States, 1785–1827 [Newark, Del., 1980], pp. 95–96).


